Citation Nr: 9922359	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right heel injury.

2.  Entitlement to service connection for a low back 
disorder.

3  Whether the injuries resulting from a May 1988 motor 
vehicle accident are the result of willful misconduct or the 
abuse of alcohol.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left ankle sprain.

5.  Entitlement to an initial compensable rating for the 
residuals of myositis ossificans of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1981 to November 1992.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the RO 
denied entitlement to service connection for a right heel 
disorder, a low back disorder, and a skin rash.  In addition, 
the RO granted service connection for residuals of a left 
ankle sprain for which a 10 percent evaluation was assigned; 
and for residuals of myositis ossificans of the right thigh, 
residuals of an adenoma excision, and for cluster headaches, 
each of which was assigned a noncompensable evaluation.  That 
rating decision was appealed as to the stated issues.

The case initially came before the Board in March 1997, at 
which time the Board denied the claim of entitlement to 
service connection for a skin rash and determined that 
compensable evaluations were not warranted for service 
connected disabilities consisting of residuals of an adenoma 
excision, and cluster headaches.  The Board remanded the 
issues of entitlement to service connection for residuals of 
a right heel injury, entitlement to service connection for a 
low back disorder and the related issue of whether the 
injuries resulting from a May 1988 motor vehicle accident 
were the result of willful misconduct or the abuse of 
alcohol.  The issues of entitlement to an increased rating 
for the residuals of a left ankle sprain evaluated as 10 
percent disabling, and entitlement to a compensable rating 
for the residuals of myositis ossificans of the right thigh 
were also remanded.

As was pointed by the Board in March 1997, in an April 1994 
administrative decision, the RO determined that the injuries 
resulting from a May 1988 motor vehicle accident were the 
result of willful misconduct, on the basis that the accident 
was caused by the veteran's intoxication.  Although the 
veteran did not specifically include this issue in his June 
1994 notice of disagreement, he did include the issue of 
service connection for a low back disorder.  The medical 
evidence of record indicates that the low back disorder may 
have resulted from the May 1988 accident. 

For this reason the Board interpreted the veteran's notice of 
disagreement to include the issue of willful misconduct.  See 
Myers v. Derwinski, 1 Vet. App. 127 (1991) (the Board must 
review all issues which are reasonably raised from a liberal 
reading of the veteran's appeal).  In March 1997 the Board 
explained that it was unable to render a decision on this 
issue because the veteran has not been provided a pertinent 
statement of the case and the opportunity to present evidence 
and arguments on his behalf.  See Bernard v Brown, 4 Vet. 
App. 384 (1993) (the Board may not proceed on an issue if 
doing so would be prejudicial to the veteran).

Subsequently, a VA examination was conducted in May 1997 and 
the claims currently in appellate status were readjudicated 
by the RO in January 1998.  In January 1999, the RO also 
specifically addressed the issue of the whether the injuries 
which were sustained on May 30, 1988, were incurred in the 
line of duty.  The RO having determined that the injuries 
sustained on that date were the result of the veteran's 
willful misconduct and not incurred in the line of duty, 
issued to the veteran a Supplemental Statement of the Case in 
January 1999 advising the veteran of that decision.

Having reviewed the record the Board finds that the issues of 
entitlement to service connection for residuals of a right 
heel injury, entitlement to an increased rating for the 
residuals of a left ankle sprain currently evaluated as 10 
percent disabling, and entitlement to a compensable rating 
for the residuals of myositis ossificans of the right thigh 
are ready for appellate review.





However, the Board has also determined that the issue of 
entitlement to service connection for a low back disorder 
must be remanded for reasons which will be explained herein.  
Accordingly, the related issue of whether the injuries 
resulting from a May 1988 motor vehicle accident were the 
result of willful misconduct or the abuse of alcohol is 
deferred as such a determination is intertwined with the 
issue of entitlement to service connection for a low back 
disorder.  These issues will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a right heel injury is not supported by 
cognizable evidence of record shown that the claim is 
plausible or capable of substantiation.

2.  A disability of the left ankle is manifested by no more 
than a moderate limitation of motion, the most recent 
evidence reveals subjective complaints of pain, and objective 
evidence of full range of motion without evidence of 
swelling, tenderness, deformity or indications of pain upon 
range of motion testing.

3.  A disability of the right thigh is manifested by the 
veteran's subjective complaints of occasional mild pain, and 
no complaints of or clinical evidence of limitation of 
extension, flexion or rotation of the right thigh, and no 
evidence of swelling, tenderness, masses or muscular defects 
of the right thigh. 

4.  There are no extraordinary factors associated with the 
service-connected left ankle disability or myositis 
ossificans of the right thigh so as to warrant consideration 
of an extraschedular rating for these disabilities.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a right heel 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§, 4.71a, Diagnostic 
Code 5271 (1998).

3.  The criteria for a compensable rating for myositis 
ossificans of the right thigh are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5023, 5250-5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
residuals of a right heel injury.

Criteria

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  

For certain conditions, including arthritis, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records show that in December 
1991 he was seen for complaints of right heel pain and 
tenderness.  He reported that he could not put weight on the 
right foot.  X-ray films were normal and fracture was ruled 
out.  An assessment of a Grade I sprain was made.  The 
veteran was seen for a follow up visit in January 1992 at 
which time the record indicated that the veteran had injured 
his right ankle 25 days previously and that there was pain on 
calcaneus bone.  


Physical examination revealed full range of motion of the 
ankle and no deformity.  There was pain when the Achilles 
tendon attached to the calcaneus.  An assessment of 
tendonitis of the right Achilles tendon was made.  In March 
1992, the veteran complained of pain in the bottom of his 
foot which had been problematic for three months.  Full range 
of motion of the right foot was shown.

Post service, a VA orthopedic examination was conducted in 
December 1992 at which time the veteran reported that he 
continued to have pain in the right heel which bothered him 
when running.  X-ray films of the right foot revealed no 
fracture or dislocation.  Hallux valgus of the great toe was 
noted, otherwise there were no significant abnormalities 
noted.  The examiner provided an impression of history of 
right heel contusion.

By rating action of May 1994, the RO denied the claim of 
entitlement to service connection for a disability of the 
right heel.  That determination was appealed.  The claim came 
before the Board in March 1997 at which time it was remanded 
for additional evidentiary development.

A VA examination of the joints was conducted in May 1997 at 
which time the veteran complained of pain in the bottom of 
the right heel when jogging or playing sports.  X-ray films 
of the right foot revealed no evidence of fracture, 
dislocation, narrowing of the articular cartilage or 
osteophyte formation.   The examiner indicated that he could 
find no objective evidence of organic pathology to explain 
the veteran's symptoms of the right heel. 

In a Supplemental Statement of the Case/rating action of 
January 1999, the RO denied the claim of entitlement to 
service connection for a disability of the right heel.


Analysis

As mentioned above, the initial matter which must be resolved 
on appeal is whether the appellant has presented a well-
grounded claim.  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran contends that he experienced right heel problems 
in service and that such problems continued post-service, 
thereby warranting the grant of service connection.  The 
Board notes that since the service medical records clearly 
document several occasions upon which the veteran was seen 
for complaints of right heel problems, the second prong of 
the Caluza analysis has been satisfied.

However, one element of a well-grounded claim is a presently-
existing disability stemming from the disease or injury 
alleged to have begun in or been aggravated by service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Absent evidence of a 
current disability, the claim is not well grounded.

In this case, although subjective complaints of right heel 
problems were raised by the veteran upon VA examinations 
conducted in 1992 and 1997, a medical diagnosis of a 
disability of the right heel or any disability primarily 
manifested by right heel problems was not made.  The 1992 VA 
examination resulted in a diagnosis of a history of a right 
heel contusion.  In 1997, the VA examiner opined that he 
could find no objective evidence of organic pathology to 
explain the veteran's symptoms of the right heel.  Further, 
there has been no other post-service medical evidence 
presented which indicates a current clinical disability of 
the right heel.  Since no competent medical evidence of 
current existence of a right heel disability or of any 
disability primarily manifested by right heel problems has 
been presented, this claim is not well grounded and must be 
denied, since the first prong of the Caluza analysis has not 
been met.

Moreover, the record does not contain any competent medical 
evidence which establishes an etiological nexus between the 
complaints of right heel problems documented during service 
and subjective complaints of heel problems made post-service.  
Following a review of the record, the Board concludes that no 
such etiological link is shown by the current medical 
evidence.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service . . ., a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The Board notes that although the veteran  himself has 
etiologically linked his currently claimed right heel 
disability to service, the Court has held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As discussed above, service connection may not be granted if 
a current disability does not exist.  See Degmetich v. Brown, 
104 F. 3d 1328, 1332 (Fed. Cir. 1997) and Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  Because the veteran has not 
submitted medical evidence establishing the existence of a 
current disability of the right heel or any other disability 
primarily manifested by right heel problems, or any medical 
evidence supporting his contention that his currently claimed 
right heel disability is related to service or to a service 
connected condition, the Board concludes that the veteran has 
failed in his duty to submit evidence which would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  See Tirpak, 2 Vet. App. at 611.  Accordingly, the 
claim is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  
In this case, the Board has concluded that the veteran has 
not submitted a well grounded claim for entitlement to 
service connection for a disability of the right heel.  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the appellant.

Further, because the claim of entitlement to service 
connection for a disability of the right heel is not well 
grounded, the VA is under no duty to further assist the 
veteran in developing facts pertinent to his claim. 38 
U.S.C.A. § 5107(a).  VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  

The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, the VA is not on notice of any 
known and existing evidence which would make the service 
connection claim plausible, and thereby, well-grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well 
grounded.


II.  Entitlement to an increased 
evaluation for residuals of a left ankle 
sprain, currently evaluated as 10 percent 
disabling, and to a compensable 
evaluation for residuals of myositis 
ossificans of the right thigh.

Criteria

The Board believes that the veteran has presented well-
grounded claims for increased ratings for his service-
connected left ankle and right thigh disabilities, within the 
meaning of 38 U.S.C.A. § 5107(a).  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In general, under applicable criteria, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1. Medical evaluation 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Such evaluations also involve consideration of 
the level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Left Ankle

Factual Background

By rating action of May 1994, the RO granted service 
connection for residuals of a left ankle sprain for which a 
10 percent evaluation was granted under Diagnostic Code 5271.  
The grant was based upon a review of the service medical 
records and findings made upon VA examination conducted in 
1992.  The service medical records revealed that the veteran 
was treated for a left ankle sprain sustained in July 1988 
following an automobile accident in which he was involved.  
In January 1992 the veteran was also treated for left ankle 
sprain.  In a March 1992 medical record it was noted that the 
left ankle did not have full range of motion.  In April 1992, 
the veteran was again treated for left ankle sprain and the 
ankle was casted for two weeks, following which the veteran 
underwent physical therapy.  A record dated in May 1992 
indicated that the ankle injury was resolving.  A diagnosis 
of resolved ankle sprain was made later in May 1992.  

Upon VA examination conducted in December 1992, the veteran 
complained of left ankle pain when running.  Range of motion 
testing of the left ankle revealed 10 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  There was no evidence of 
swelling.  There was tenderness to palpation directly over 
the anterior tibiofibular ligament.  X-ray films showed 
minimal soft tissue swelling.  A diagnosis of residuals of 
left ankle sprain was made.  

The veteran appealed the May 1994 rating action and the claim 
came before the Board in March 1997 at which time it was 
remanded for additional evidentiary development.

A VA examination of the joints was conducted in May 1997 at 
which time the veteran complained of soreness, tightness and 
stiffness of the left ankle.  Physical examination revealed 
no swelling or deformity of the left ankle.  Range of motion 
testing revealed 20 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 20 degrees of inversion and 15 degrees of 
eversion in the heel.  There was no tenderness.  Anterior 
drawer test was negative.  The veteran had no talar tilt with 
varus or valgus stress.  X-ray films of the left ankle 
revealed no evidence of fracture, dislocation, widening of 
the mortise, narrowing of the articular cartilage or 
osteophyte formation.   The examiner indicated that he could 
find no objective evidence of organic pathology to explain 
the veteran's symptoms of the left ankle. 

In a Supplemental Statement of the Case/rating action of 
January 1999, the RO denied the claim of entitlement to an 
evaluation in excess of 10 percent for the veteran's left 
ankle disability.

Analysis

The veteran's left ankle disability is currently assigned a 
10 percent evaluation under Diagnostic Code 5271.  The 
Ratings Schedule provides compensable ratings for limitation 
of motion of the ankle that is moderate (10 percent); or 
marked (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  Normal range of motion for the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees. See 38 C.F.R. § 4.71, Plate II (1998).

The evidence reflects that upon VA examination conducted in 
1992, range of motion testing revealed 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  The veteran 
subjectively complained of pain when running, but pain was 
not noted during the 1992 VA examination.  Swelling was not 
shown although tenderness was documented by the examiner.

In contrast, upon VA examination conducted in 1997, the 
veteran complained of soreness, tightness and stiffness of 
the left ankle.  Physical examination revealed no swelling or 
deformity of the left ankle.  

Range of motion testing revealed 20 degrees of dorsiflexion, 
45 degrees of plantar flexion, 20 degrees of inversion and 15 
degrees of eversion in the heel.  There was no tenderness.  
Anterior drawer test was negative.  The veteran had no talar 
tilt with varus or valgus stress.  X-ray films of the left 
ankle revealed no evidence of fracture, dislocation, widening 
of the mortise, narrowing of the articular cartilage or 
osteophyte formation.   The examiner indicated that he could 
find no objective evidence of organic pathology to explain 
the veteran's symptoms of the left ankle

Overall, the evidence indicates that the range of motion of 
the left ankle improved between 1992 and 1997.  While some 
impairment of motion both in dorsiflexion and plantar flexion 
was shown in 1992, full range of motion was shown upon VA 
examination conducted in 1997.  There is no other current 
clinical evidence of record which demonstrates impairment of 
motion from 1997 forward.  Accordingly, no more than moderate 
limitation of motion is demonstrated and there is currently 
no basis upon which an evaluation in excess of 10 percent is 
warranted for the veteran's left ankle disability under 
Diagnostic Code 5271.

The Board also finds the evidence of record does not 
demonstrate that the veteran's left ankle disability involved 
nonunion or malunion warranting consideration under 
Diagnostic Code 5262.  In addition, there is no evidence of 
marked limitation of motion or ankylosis of the left ankle 
that would warrant a higher schedular rating. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5271, 5272 (1998).

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's left ankle disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board has 
denied the claim for increased compensation benefits and 
accordingly a staged rating is not appropriate.

In this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
based on functional loss due to pain on use or due to flare-
ups, under 38 C.F.R. §§ 4.10, 4.40 or, 4.45, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology demonstrating more than moderate 
limitation of motion.  The Board notes that the most recent 
medical examination revealed subjective complaints of pain on 
use, with no objective evidence of tenderness, swelling, 
deformity or pain upon range of motion testing.  Full range 
of motion was shown and there was no objective evidence of 
dysfunction, such as weakness, deformity, atrophy, 
fasciculation, or other signs of disability greater than the 
moderate impairment recognized by a 10 percent disability 
rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating for the residuals of a 
left ankle fracture.  See Schafrath, 1 Vet. App. 589.  
Accordingly, an evaluation in excess of 10 percent for the 
veteran's left ankle disability is denied.

Based upon a review of the entire record, the Board finds 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's disability 
level.  The veteran does not allege, and there is no 
persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b).

Right Thigh

Factual Background

By rating action of May 1994, the RO granted service 
connection for a disability of the right thigh for which a 
noncompensable evaluation was assigned under Diagnostic Code 
5023.  The grant was based upon a review of the service 
medical records and findings made upon VA examination 
conducted in 1992.  The service medical records reflected 
that the veteran sustained an injury to the right thigh in 
February 1984 which was diagnosed as a muscle contusion.  X-
ray films taken in March 1984 revealed evidence of a 
calcified bony density adjoining the mid-shaft of the right 
femur.  It was noted that the findings were consistent with 
myositis ossificans.  A service medical record dated in 
October 1984 revealed new bone formation.  A diagnosis of 
myositis ossificans of the right thigh was made in November 
1984.  

Upon VA examination conducted in December 1992, there were no 
complaints made pertaining to the right thigh and an 
examination of the joints revealed no impairment of the right 
leg.

The veteran appealed the May 1994 rating action and the claim 
came before the Board in March 1997 at which time it was 
remanded for additional evidentiary development.

A VA examination of the joints was conducted in May 1997.  At 
that time the veteran complained of occasional pain in the 
mid portion of the right thigh anteriorly.  Physical 
examination revealed no swelling, tenderness, palpable masses 
or muscular defects in the quadriceps muscle on the anterior 
aspect of the right thigh.  X-ray films of the right femur 
and thigh revealed an area of mature periosteal bone 
formation measuring 1 mm in thickness and 3 cm in length 
adherent to the femur, which was reported by the examiner to 
be of no clinical significance.  

The examiner indicated that he could find no objective 
evidence of organic pathology to explain the veteran's 
symptoms of the right thigh.  The examiner noted that the 
amount of myositis ossificans present in the right thigh was 
insignificant.  

In a Supplemental Statement of the Case/rating action of 
January 1999, the RO denied the claim of entitlement to 
service connection for a disability of the right heel.

Analysis

The veteran's right thigh disability is currently assigned a 
10 percent evaluation under Diagnostic Code 5023.  38 C.F.R. 
§ 4.71a, DC 5023 provides that disability due to myositis 
ossificans is to be rated based on limitation of motion of 
the part affected.  In rating hip disability, when there is 
limitation of motion, limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation.  Limitation of 
flexion of the thigh to 30 degrees warrants a 20 percent 
evaluation.  Limitation of flexion of the thigh to 20 degrees 
warrants a 30 percent evaluation.  Flexion limited to 10 
degrees is rated 40 percent.  Diagnostic Code 5252.

Further, under Diagnostic Code 5253, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating.  
A 20 percent evaluation requires limitation of abduction with 
motion loss beyond 10 degrees.  38 C.F.R. § 4.71, Diagnostic 
Code 5253.  It is also noted that limitation of thigh 
extension to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.

On the veteran's most recent VA examination in May 1997, the 
veteran complained of occasional pain in the mid portion of 
the right thigh anteriorly.  Physical examination revealed no 
swelling, tenderness, palpable masses or muscular defects in 
the quadriceps muscle on the anterior aspect of the right 
thigh.  X-ray films of the right femur and thigh revealed an 
area of mature periosteal bone formation measuring 1 mm in 
thickness and 3 cm in length adherent to the femur, which was 
reported by the examiner to be of no clinical significance.  

The examiner indicated that he could find no objective 
evidence of organic pathology to explain the veteran's 
symptoms of the right thigh.  The examiner noted that the 
amount of myositis ossificans present in the right thigh was 
insignificant.  Previously, upon VA examination conducted in 
1992, the veteran did not complain of any problems related to 
the right thigh.

There is no indication that the veteran's right thigh 
disability is productive of any limitation of motion.  The 
veteran did not complain of such upon VA examination 
conducted in 1997, and the examiner made no findings which 
indicated that there was limitation of flexion of the right 
thigh to 45 degrees, warranting a 10 percent evaluation under 
Diagnostic Code 5252.  Similarly, there was no indication of 
any limitation of rotation or extension in the right thigh 
which would warrant a compensable evaluation under either 
Diagnostic Code 5251 or 5253.  Thus, the veteran's right 
thigh disability does not meet the criteria for a compensable 
rating based on limitation of motion.  Diagnostic Codes 5251-
5253. 

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.10, 4.40 or 4.45 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's right thigh 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board has denied the claim for increased compensation 
benefits and accordingly a staged rating is not appropriate.

In this case, the Board finds that the preponderance of the 
evidence is against the grant of a compensable evaluation 
based on functional loss due to pain on use or due to flare-
ups, under 38 C.F.R. §§ 4.10, 4.40 or 4.45, as the veteran's 
complaints of pain are not supported by adequate pathology.  
The Board notes that the most recent medical examination 
revealed subjective complaints of occasional mild pain in the 
mid-portion of the right thigh anteriorly.  Objective 
examination revealed no swelling, tenderness, palpable masses 
or muscular defects in the quadriceps muscle on the anterior 
aspect of the right thigh.  Accordingly, the manifestations 
of the disability do not warrant the assignment of a 10 
percent evaluation upon consideration of 38 C.F.R. §§ 410, 
4.40, and 4.45.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to predicate assignment a higher rating for the 
residuals of a left ankle fracture.  See Schafrath, 1 Vet. 
App. 589.  Accordingly, a compensable evaluation for the 
veteran's right thigh disability is denied.

Based upon a review of the entire record, the Board finds 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's disability 
level.  The veteran does not allege, and there is no 
persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
right heel, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected left ankle disability is denied.

Entitlement to an initial compensable evaluation for a 
service-connected right thigh disability is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case the Board 
believes that a remand is required both in light of the 
holding in Stegall and in order to obtain additional 
evidence.

In the March 1997 remand, the Board noted that the veteran's 
service medical records indicated that in May 1988 he was 
involved in a motor vehicle accident that the RO has 
determined resulted from willful misconduct due to 
intoxication.  According to the medical records, as a result 
of that accident he incurred a bilateral paravertebral muscle 
spasm in the thoracic area and a fracture of the right 
transverse processes at L3, L4, and L5.  

A May 1992 X-ray study of the lumbar spine revealed mild 
scoliosis at L3, a transitional bone change at L5, which was 
an incomplete sacralization with joint formation on the right 
side relative to S1, and degenerative joint disease at L5-S1 
on the right side.  The Board noted that it was unclear, 
however, whether the pathology shown in the May and December 
1992 X-ray reports was related to the injuries that occurred 
as a result of the June 1988 motor vehicle accident, or if 
they may be attributed to another cause and requested that a 
VA orthopedic examination be conducted in order to address 
this issue.

Subsequently, a VA examination of the joints was conducted in 
May 1997 at which time a history of low back pain beginning 
in 1984 was reported.  A history of the veteran's 1988 
automobile accident was also noted and it was reported that 
the veteran "did not mention any low back pain or 
aggravation of pre-existing low back pain as a result of this 
motor vehicle accident."  X-ray films of the lumbar spine 
showed partial sacralization of L5 with a large transverse 
process on the right side.  The examiner opined that he could 
find no objective evidence of organic pathology to explain 
the veteran's symptomatology of the lumbar spine.  It was 
also observed by the examiner that in the absence of 
objective evidence of organic pathology, it was difficult to 
answer the legalistic questions posed by the remand.  

As was pointed out by the veteran's representative in 
November 1998, the May 1997 examination report appeared to be 
both contradictory and incomplete.  The report appeared to be 
contradictory with respect to the examiner's finding that 
there was no organic pathology shown upon examination, 
despite the fact that the 1997 VA X-ray films suggested that 
pathology was shown.  The examiner also indicated that by 
history, the 1988 motor vehicle accident did not aggravate or 
injure the veteran's lumbar spine.  However a review of the 
service medical records reflects that an entry dated in June 
1988 noted that as a result of the May 1988 motor vehicle 
accident, the veteran sustained a fracture of the transverse 
process, right L3, L4 and L5.  

The Board also notes that the report was incomplete as the 
examiner did not address the issue of whether it was more 
likely than not that the veteran's low back pathology was 
etiologically related to May 1988 motor vehicle accident, for 
reasons which he explained.

Accordingly, clarification is required as to whether there is 
clinical evidence of a current disability of the lumbar spine 
and if so, whether that disability was sustained in service, 
specifically as a result of the May 1988 automobile accident.  
This information is necessary in order for the Board to 
address the related issue of whether the injuries resulting 
from a May 1988 motor vehicle accident, specifically the low 
back injury, was the result of willful misconduct or the 
abuse of alcohol.  Therefore, a remand is in order to allow 
for a VA orthopedic evaluation to include a review of the 
record and in order to obtain an opinion as to this matter.

Accordingly, consistent with the Court's holding in Stegall 
this claim is returned to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for back 
symptomatology since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
orthopedic examination by an appropriate 
specialist to determine whether in fact 
there is clinical evidence of a current 
disability of the lumbar spine.  


The claims file and a separate copy of 
this remand must be made available to the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

Any further indicated special studies 
should be conducted.  If a current 
disability of the lumbar spine is shown, 
the examiner should also address whether 
that disability is related to service and 
specify if it is related to trauma or 
otherwise.  Specifically the examiner 
should address whether it is at least as 
likely as not that any currently shown 
low back pathology, including that shown 
in VA X-ray films taken in 1992 and 1997, 
is attributable to the May 1988 motor 
vehicle accident or whether it is 
otherwise etiologically attributable to 
service (for instance having manifested 
prior to 1988, or thereafter).  The 
examiner should provide the complete 
rationale for all opinions given.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a low back 
disability and the related issue of 
whether the low back injury resulted from 
a May 1988 motor vehicle accident and 
whether that injury was sustained as a 
result of willful misconduct.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until notified by the RO. While this case is 
in remand status, the veteran is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

